Citation Nr: 9907147	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for recurrent low back 
pain, currently evaluated a 20 percent disabling.

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1980 to 
September 1992.  

By a September 1994 rating action, the Department of Veterans 
Affairs (VA) regional office (RO) in Roanoke, Virginia, 
granted the veteran service connection for recurrent low back 
pain, and assigned a 10 percent rating effective from 
September 1992.

In November 1996, the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  By 
an April 1997 rating action, the RO increased the disability 
rating for recurrent low back pain to 20 percent, effective 
from September 1992.  A supplemental statement of the case 
was issued later that month.  The Board remanded the 
veteran's claim again in August 1997 for additional 
development.  In a June 1998 supplemental statement of the 
case, the RO confirmed the 20 percent rating for the 
veteran's service-connected recurrent low back pain.

REMAND

The veteran essentially contends that the symptoms of his 
recurrent low back pain are more severely disabling than 
reflected by the rating currently assigned by the RO.

Although this claim has been remanded previously, the Board 
concludes that another back examination is necessary, in 
part, to ensure compliance with the mandates set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In that case, the 
United States Court of Veterans Appeals (Court) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

A VA examination was conducted in April 1998.  However, the 
examination report does not fully satisfy the mandates set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the examiner did not indicate whether pain 
would significantly limit functional ability when the joint 
was used repeatedly over time.  The examiner also did not 
express the veteran's disability during flare-ups in terms of 
additional range of motion.  

Moreover, as noted in the Board's August 1997 remand, the 
veteran's service-connected recurrent low back pain is rated 
under the provisions of 38 C.F.R. Part 4 Diagnostic Code 
5295, lumbosacral strain.  The VA examiner in August 1998 did 
not discuss all the objective findings needed to rate a 
disability under this diagnostic code.  Specifically, the 
examiner did not state whether or not there was listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, and/or 
some of the above with abnormal mobility on forced motion.  
In light of the absence of this necessary information, a new 
examination is required.

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for a new examination.  However, the Board stresses 
to the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claims for increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
RO should advise the veteran that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating shall result in denial of his 
claim.  38 C.F.R. § 3.655 (1998).  

The most recent medical records regarding the veteran were 
received by the RO in June 1998.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of the 
veteran's low back, since June 1998, should be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
symptoms of low back pain since June 
1998, which have not already been 
associated with the claims file, should 
be obtained and made of record. 

2.  The RO should contact the veteran at 
his last known address, and obtain the 
names and addresses of all private 
medical care providers, if any, who have 
treated him for complaints related to his 
service-connected low back pain since 
June 1998.  Specifically, the RO should 
ask the veteran if he has sought further 
treatment from Dale City Wellness Center 
in Dale City, Virginia, and/or Prince 
William Chiropractic Clinic in 
Woodbridge, Virginia.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file.  

3.  The RO should schedule the veteran 
for a special VA orthopedic and 
neurological examination.  The veteran 
should be notified of the date, time and 
place of the examination in writing, and 
a copy of this notification should be 
included in the claims folder.  The RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for this examination, without good cause 
shown, will result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should also be 
associated with the claims file.  

4.  Following completion of the above 
actions, the veteran should be afforded 
another VA orthopedic examination and a 
neurological examination to determine the 
severity of his recurrent low back pain.  
The claims folder, including this Remand, 
must be made available to the examiners 
for review before the examinations.  The 
examiners should confirm in their report 
that they have reviewed the Board's 
remand.  

Special Instructions for the 
orthopedic examiner:

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the lumbar spine and 
indicate the normal ranges of 
motion.  

b.  The examiner should indicate 
whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  If 
any determination cannot be made, 
the examiner should indicate the 
reason(s) why.

c.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's back 
is used repeatedly over time.  This 
determination must also be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups.  If these 
determinations cannot be made, the 
examiner should indicate the 
reason(s) why.
 
d.  The examiner should indicate 
whether there is muscle spasm on 
extreme forward bending, loss of 
lateral spine motion unilateral, in 
a standing position.  

e.  The examiner should also be 
asked if there is listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, and/or some of the above with 
abnormal mobility on forced motion.

f.  A work history since April 1998 
should be taken by the examiner.  
Any time lost from gainful 
employment due to the recurrent low 
back pain should be reported. 

Special instructions for the 
neurological examiner:

The examiner should note whether the 
veteran has symptoms compatible with 
sciatic neuropathy; whether there is 
characteristic pain and whether 
there are other neurological 
findings appropriate to any diseased 
disc.  The frequency and severity of 
any neuropathy should be discussed.

5.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  Following the completion of the 
foregoing, the RO should review the 
rating assigned for the service-connected 
recurrent back pain.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative (if any) 
should be furnished a supplemental 
statement of the case, to include the 
provisions of 38 C.F.R. § 3.655, if 
applicable, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
records and medical information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


